                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    JEFFREY M. KINZLE,                                 CASE NO. C14-0703-JCC
10                          Petitioner,                  MINUTE ORDER
11           v.

12    MIKE OBERLAND,

13                          Respondent.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Petitioner’s unopposed motion to extend the
18   deadline to respond to the report and recommendation of the Honorable Michelle L. Peterson,
19   United States Magistrate Judge (Dkt. No. 81). Having thoroughly considered the motion and the
20   relevant record, and finding good cause, the Court hereby GRANTS the motion. Petitioner’s
21   objections to the report and recommendation shall be filed no later than March 9, 2020. The
22   Clerk is DIRECTED to renote the report and recommendation to March 9, 2020.
23          DATED this 26th day of December 2019.
24                                                        William M. McCool
                                                          Clerk of Court
25

26                                                        s/Tomas Hernandez
                                                          Deputy Clerk

     MINUTE ORDER
     C14-0703-JCC
     PAGE - 1
